People v Garcia (2017 NY Slip Op 04764)





People v Garcia


2017 NY Slip Op 04764


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ. (Filed June 9, 2017.) 


MOTION NO. (131/17) KA 10-00287.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFRANK GARCIA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument and reconsideration denied.